


109 HR 5784 IH: Shirley A. Chisholm United

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5784
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Ms. Lee (for herself,
			 Mrs. Christensen,
			 Mr. Lantos,
			 Mr. Rangel,
			 Mr. Payne,
			 Mr. McDermott,
			 Mr. Meeks of New York,
			 Mr. Conyers,
			 Mr. Towns,
			 Ms. Zoe Lofgren of California,
			 Mr. Owens,
			 Mr. Meehan,
			 Mr. Hastings of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Gutierrez,
			 Mr. Wynn, Mr. Berman, Mr.
			 Engel, Mr. Fattah,
			 Mr. Delahunt,
			 Mr. Wexler,
			 Mr. Crowley,
			 Ms. Linda T. Sánchez of California,
			 Mr. Frank of Massachusetts,
			 Mrs. Napolitano,
			 Mr. Grijalva,
			 Mrs. Jones of Ohio,
			 Mr. Van Hollen,
			 Mr. Stark,
			 Mr. McGovern, and
			 Mr. Hoyer) introduced the following
			 bill; which was referred to the Committee
			 on International Relations
		
		A BILL
		To authorize assistance to the countries of the Caribbean
		  to fund educational development and exchange programs.
	
	
		1.Short titleThis Act may be cited as the
			 Shirley A. Chisholm United
			 States-Caribbean Educational Exchange Act of 2006.
		2.DefinitionsIn this Act:
			(1)CaribbeanThe
			 term Caribbean includes—
				(A)the member
			 countries of the Caribbean Community (CARICOM), but does not include any
			 country having observer status in CARICOM;
				(B)the member
			 countries of the Association of Caribbean States (ACS), but does not include
			 any country having observer status in the ACS.
				(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			(3)AdministratorExcept
			 as otherwise provided, the term Administrator means the
			 Administrator of the United States Agency for International Development.
			(4)United States
			 cooperating agenciesThe term United States cooperating
			 agencies means any nongovernmental organization having United States
			 citizenship that is designated by the Secretary to carry out the program
			 authorized under section 6.
			(5)Secondary
			 schoolThe term secondary school means a school
			 that serves students in any of the grades 9 through 12 or equivalent grades in
			 a foreign education system as determined by the Secretary, in consultation with
			 the Secretary of Education.
			(6)UndergraduateThe
			 term undergraduate means a college or university student working
			 toward an associate-level or bachelor’s degree.
			(7)GraduateThe
			 term graduate means a student pursuing a degree beyond the
			 bachelor’s level.
			(8)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on International Relations
			 and the Committee on Appropriations of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate.
			3.FindingsCongress finds the following:
			(1)The United States
			 and the Caribbean have enjoyed long-standing friendly relations.
			(2)As an important regional partner for trade
			 and democratic values, the Caribbean constitutes a Third Border
			 of the United States.
			(3)The decrease in
			 tourism revenue in the aftermath of the tragic terrorist attacks on September
			 11, 2001, had an adverse affect on the Caribbean.
			(4)According to a
			 2005 World Bank Report on the Caribbean, unemployment, particularly youth
			 unemployment, has severe implications on poverty and income distributions, as
			 well as drug trafficking and addiction.
			(5)The World Bank
			 Report also concludes that better synchronization is needed between current
			 Caribbean curricula and the skills needed in an evolving job market and
			 economy.
			(6)Many Caribbean leaders have linked the
			 increase in crime to a decrease in economic alternatives. Consequently, United
			 States and Caribbean leaders have highlighted the need for increased
			 educational opportunities for Caribbean students.
			(7)By
			 enhancing United States cultural and educational exchange programs in the
			 Caribbean, regional security is improved by expanding human resources and
			 providing opportunities that promote economic growth.
			(8)Many Caribbean
			 leaders studied at the undergraduate or graduate level in the United States
			 before returning to their respective countries to contribute towards the
			 strengthening of democracy, the economy, or the provision of social
			 services.
			(9)From 2003 through
			 2005, 217 Caribbean leaders participated in exchange programs with the United
			 States that focused on good governance, combating drug trafficking,
			 anti-corruption, and other regional issues of concern.
			(10)The Department of
			 State currently administers public outreach programs that include cultural,
			 academic, and citizen exchange initiatives in Caribbean countries through the
			 Embassy Public Affairs Sections with support from the Office of Public
			 Diplomacy in the Bureau of Western Hemisphere Affairs.
			(11)In some Caribbean
			 countries, the United States Agency for International Development coordinates
			 the Center of Excellence for Teacher Training (CETT), a successful Presidential
			 initiative that emphasizes teacher training as a key to the development of a
			 competitive work force.
			(12)In Anguilla, Antigua and Barbuda, the
			 Bahamas, Barbados, Belize, the Cayman Islands, the Dominican Republic,
			 Dominica, Grenada, Guyana, Jamaica, Montserrat, St. Kitts and Nevis, St. Lucia,
			 St. Vincent and the Grenadines, Suriname, and Trinidad and Tobago, the Bureau
			 of Educational and Cultural Affairs sponsors educational advisors to promote
			 study in the United States.
			(13)In the 2004-2005
			 academic year, approximately 14,000 Caribbean students were enrolled in United
			 States universities.
			4.Statement of
			 purposeThe purpose of this
			 Act is to develop two comprehensive educational initiatives targeted toward the
			 Caribbean. The first will establish a system for United States-Caribbean
			 educational exchange programs, and the second will develop a plan to enhance
			 teacher training and community involvement in early education in the
			 region.
		5.Avoidance of
			 duplicationThe Secretary,
			 acting through the Under Secretary for Public Diplomacy, shall consult with the
			 Administrator and the Secretary of Education to ensure that—
			(1)activities under this act are not
			 duplicative of other efforts in the Caribbean; and
			(2)partner
			 institutions in the Caribbean and United States cooperating agencies are
			 creditable.
			6.Shirley Chisholm
			 United States-Caribbean Educational Exchange Program
			(a)In
			 generalTo carry out the
			 purpose of this section, the Secretary of State, acting through the Under
			 Secretary for Public Diplomacy, is authorized to establish a Caribbean
			 international exchange visitor program, to be known as the Shirley
			 Chisholm United States-Caribbean Educational Exchange Program, under
			 which—
				(1)secondary students from the Caribbean
			 would—
					(A)attend a public equivalent school in the
			 United States;
					(B)participate in
			 activities designed to promote a greater understanding of United States values
			 and culture; and
					(C)have the option to
			 live with a United States host family and experience life in a United States
			 host community; and
					(2)undergraduate, graduate students, and
			 scholars from the Caribbean would—
					(A)attend a private or public college or
			 university in the United States;
					(B)participate in
			 activities designed to promote a greater understanding of United States values
			 and culture; and
					(C)have the option to
			 live with a United States host family and experience life in a United States
			 host community.
					(b)Percentage
			 requirementNot less than 75
			 percent of Program participants may be from member countries of CARICOM.
			(c)CollaborationThe Secretary shall collaborate with
			 Caribbean counterparts to establish similar exchange opportunities for United
			 States secondary, undergraduate, graduate students, and scholars.
			(d)Cooperation
				(1)In
			 generalThe Secretary shall cooperate with United States
			 cooperating agencies to develop and implement the Program.
				(2)Eligibility for
			 Federal fundingThe
			 cooperating agencies shall be eligible for Federal funds and may request
			 assistance from other private donors to assist in the implementation of the
			 Program.
				(3)ScholarshipsThe cooperating agencies may offer, on a
			 merit and need-based basis, scholarships to eligible United States and
			 Caribbean participants.
				7.Caribbean
			 educational development programsThe Administrator, acting through the
			 Assistant Administrator for Latin America and the Caribbean, shall develop a
			 comprehensive program that extends and expands existing primary and secondary
			 school initiatives in the Caribbean to provide—
			(1)teacher training methods; and
			(2)increased
			 community involvement in school activities.
			8.Public private
			 ventureWhere possible for the
			 purposes of implementing sections 6 and 7, the Secretary, the Administrator,
			 and cooperating agencies are authorized to solicit funding from private
			 sources.
		9.Reporting
			 requirements
			(a)Initial
			 reportNot later than three months after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report setting forth plans to implement sections 6
			 and 7. The report shall include—
				(1)an estimate of the number of participating
			 students from each country;
				(2)an identification
			 of United States cooperating agencies; and
				(3)a schedule for implementation of the
			 Shirley Chisholm United States-Caribbean Educational Exchange Program.
				(b)Subsequent
			 reportsThe Secretary shall
			 submit to the appropriate congressional committees regular reports upon the
			 request of such committees or their Members.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the President to carry out this Act such sums as may be
			 necessary for each of fiscal years from 2007 through 2017.
			(b)Sense of
			 CongressIt is the sense of Congress that not less than
			 $6,000,000 in additional funding above the amount that is otherwise authorized
			 to be appropriated for educational exchange programs should be made available
			 for each of fiscal years 2007 through 2017 to carry out this Act, as
			 follows:
				(1)$4,000,000 for the
			 Shirley Chisholm United States-Caribbean Educational Exchange Program
			 administered by the Department of State under section 6; and
				(2)$2,000,000 for
			 Caribbean educational development programs administered by the United States
			 Agency for International Development under section 7.
				
